Citation Nr: 1146508	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-25 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from February 1967 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the Veteran's application to reopen a claim for service connection for schizophrenia.


FINDINGS OF FACT

1.  In a March 2000 decision, the RO denied the Veteran's application to reopen a claim for service connection for schizophrenia.

2.  None of the new evidence associated with the claims file since the March 2000 RO decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia, or raises a reasonable possibility of substantiating the claim for service connection for schizophrenia.


CONCLUSION OF LAW

1.  The RO's March 2000 decision, which denied the Veteran's application to reopen a claim for entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2011).

2.  As evidence received since the RO's March 2000 denial is not new and material, the criteria for reopening the Veteran's claim for service connection for schizophrenia are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen his claim for service connection for schizophrenia was received in January 2007.  He was notified of the provisions of the VCAA by the RO in correspondence dated in January 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed and a statement of the case was issued in August 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in January 2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the January 2007 VCAA notice letters show that the RO identified the bases for the denial in the prior decision and provided notice that described what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Board finds the notice requirements pertinent to the issue on appeal addressed in this decision have been met.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to reopen and substantiate his claim during the course of this appeal.  The Board notes that service treatment records and post-service VA treatment records have been obtained and associated with his claims file. 

Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to reopen his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

New and Material Evidence

The Veteran was originally denied service connection for schizophrenia in a July 1972 rating decision by the RO as schizophrenia was neither shown in service nor had manifested within a year of separation from service.  In decisions dated in 1980, 1981, 1984, and 1988, the Board denied the Veteran's applications to reopen the claim.  In rating decisions dated in May 1991 and March 2000, the RO again denied the Veteran's applications to reopen a claim for service connection for schizophrenia.  

Evidence of record considered with the March 2000 rating decision included service treatment records, statements from the Veteran and friends, a VA medical certificate dated in April 1972, VA progress notes dated from March 1977 to April 1991, a VA examination dated in July 1978, Board hearing transcripts dated in September 1979 and November 1983, and an RO hearing transcript dated in October 1987.

In January 2007, the Veteran filed an application to reopen the previously denied claim of service connection for schizophrenia.  This appeal arises from the RO's April 2007 denial to reopen the Veteran's claim for entitlement to service connection.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  In this case, the last final denial of the claim was the April 2007 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Evidence added to the claims file since the March 2000 denial includes statements from the Veteran and his representative and VA progress notes dated from February 2006 to November 2006. 

Some of the additionally received evidence is "new" in the sense that these documents were not previously before agency decision makers.  However, none of the evidence is "material" for purposes of reopening the claim for service connection for schizophrenia.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the March 2000 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim.  In July 1972, the claim for service connection for schizophrenia was denied as there was no evidence to indicate that the disability incurred in or was aggravated in service.  Additionally, there was no evidence to suggest that schizophrenia manifested to a compensable degree within one year following service.  In a March 2000 unappealed rating decision, the RO denied the Veteran's application to reopen and concluded that the evidence added to the record since May 1991(the next most recent denial) does not include competent evidence that the Veteran has schizophrenia due to service, which was the basis for the prior determinations.  As the evidence added to the claims folder since the unappealed March 2000 rating decision does not directly or indirectly address the questions of whether schizophrenia was incurred in or was aggravated in service, or whether it was manifested to a compensable degree within one year following service, it is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.

Thus, the Board concludes that new and material evidence to reopen the claim for service connection of schizophrenia has not been received.  As such, the requirements for reopening the claim are not met, and the March 2000 denial of the claim for service connection for schizophrenia remains final; the claim to reopen must therefore be denied.  .  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for schizophrenia; the appeal is denied. 


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


